UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 1, 2010 OLIN CORPORATION (Exact name of registrant as specified in its charter) Virginia 1-1070 13-1872319 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 190 Carondelet Plaza, Suite 1530 Clayton, MO (Address of principal executive offices) 63105-3443 (Zip Code) (314) 480-1400 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. In accordance with General Instruction B.2. of Form 8-K, the following information shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Olin disclaims any intention or obligation to update or revise this information. Attached as Exhibit 99.1 and incorporated herein by reference, is a copy of the registrant’s press release dated September 1, 2010 announcing that senior management will be available for one-on-one sessions and will make presentations at the KeyBanc Capital Markets Basic Material and Packaging Conference in Boston on September 14, 2010 at 3:00 PM Eastern time, the Credit Suisse Chemical and Ag Science Conference in New York City on September 15, 2010 at 3:10 PM Eastern time and the Oppenheimer Industrials Conference in New York City on September 30, 2010 at 2:00 PM Eastern time. Copies of the presentation slides for each of these three conferences will be available the evening prior to each event to all investors, news media and the general public on Olin’s web site www.olin.com in the Investors section under Investor Presentations. Item 9.01.Financial Statements and Exhibits. Exhibit No. Exhibit Press Release dated September 1, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLIN CORPORATION By:/s/ George H. Pain Name:George H. Pain Title:Vice President, General Counsel and Secretary Date:September 1, 2010 EXHIBIT INDEX Exhibit No. Exhibit Press Release dated September 1, 2010
